Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 1 of 128




                      Exhibit P
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 2 of 128
7/24/2019         Case JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                        4:19-cv-01751-DMR Document 25-16 atFiled          master 07/29/19
                                                                                 · Enegnei/JacobAppelbaumLeavesTor
                                                                                               Page 3 of 128 · GitHub
              Disclaimer: This is a place for me to collect evidence and news on the story. I am
              currently not personally or professionally involved with anyone from the Tor Project. I
              will source everything as thoroughly as possible; however, just because I include
              information or sources here does not mean I agree or disagree with it or them. I will
              only include information that is publicly available; any information that is given to me
              in confidence will not be published without the expressed consent of the sender. I do
              not condone the harassment of any individuals (accuser, accused, etc.) on the basis of
              information that is presented here. This repository is not published or represented,
              such as through "vanity" accounts, anywhere else online - any individual or media
              organization who republishes, mentions, or promotes this investigation repository is
              not in any way affiliated with me unless expressly stated otherwise here. (CC-BY-4.0)



                 1. THE HISTORY
                      i. Early Life
                       ii. Career
                 2. THE RESIGNATION
                        i. Removal from Core Tor
                       ii. Patterson Denounces "Gross Diservice to Tor Community"
                       iii. Appelbaum Denounces Allegations
                       iv. Replacement of Tor Project Board Members
                        v. Tor Project Concludes Investigation
                 3. THE WEBSITE AND TWITTER ACCOUNTS
                        i. Leaked Tor-Internal Chat Logs
                 4. THE ALLEGATIONS
                      i. Alleged Victims
                       ii. Witnesses
                 5. THE PUBLIC REACTION
                      i. Cult of the Dead Cow
                       ii. Freedom of the Press Foundation
                       iii. Purism
                       iv. Chaos Computer Club
                        v. Noisebridge
                       vi. Friends and Colleagues
                      vii. Internet Freedom Festival
                     viii. Debian Project
                       ix. Linux Australia

https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction           2/127
7/24/2019          Case JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                         4:19-cv-01751-DMR Document 25-16 atFiled          master 07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 4 of 128 · GitHub
                      x. Electronic Frontier Foundation
                       xi. Telekommunisten
                      xii. DEF CON
                     xiii. The Intercept
                     xiv. The Tor Project


              Latest updates:
              Nick Farr revokes allegation; Shepard and Lovecruft leave the Tor Project; lawsuit
              from Peter Todd




              The History
               Note: This section is for relevant events or statements leading up to
              Appelbaum's resignation.


              Early Life
                  Highlight of today: Photoshoot at Noisebridge with the talented photographer
                  Peter Yang for Rolling Stone; he's an absolutely awesome guy!

                  -- Jacob Appelbaum @ioerror (June 21st 2010)




              The Rolling Stone interview from 2010 is one of the few publicly-available accounts
              of Jacob Appelbaum's early life (another more detailed personal interview was
              previously published on his old website). Despite taking issue with the
              "sensationalist" title post-publication, as far as I'm aware he has never disclaimed
              the content.

https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            3/127
7/24/2019          Case JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                          4:19-cv-01751-DMR Document 25-16 atFiled         master 07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 5 of 128 · GitHub
                  Appelbaum's obsession with privacy might be e plained by the fact that, for
                  his entire childhood, he had absolutely none of it. "I come from a family of
                  lunatics," he says. "Actual, raving lunatics." His parents, who never married,
                  began a 10 year custody battle before he was even born. He spent the first five
                  years of his life with his mother, whom he says is a paranoid schizophrenic. She
                  insisted that Jake had somehow been molested by his father while he was still
                  in the womb. His aunt took custody of him when he was si ; two years later she
                  dropped him off at a Sonoma County children's home. It was there, at age
                  eight, that he hacked his first security system. An older kid taught him how to
                  lift the PIN code from a security keypad: You wipe it clean, and the ne t time a
                  guard enters the code, you blow chalk on the pad and lift the fingerprints. One
                  night, after everyone had gone to sleep, the boys disabled the system and
                  broke out of the facility. They didn't do anything special              just walked around
                  a softball field across the street for half an hour         but Appelbaum remembers
                  the evening vividly: "It was really nice, for a single moment, to be completely
                  free."

                  When he was 10, he was assigned by the courts to live with his father, with
                  whom he had remained close. But his dad soon started using heroin, and
                  Appelbaum spent his teens traveling with his father around Northern California
                  on Greyhound buses, living in Christian group homes and homeless shelters.
                  From time to time, his father would rent a house and turn it into a heroin den,
                  subletting every room to fellow addicts. All the spoons in the kitchen had burn
                  stains. One morning, when Appelbaum went to brush his teeth, he found a
                  woman convulsing in the bathtub with a syringe hanging out of her arm.
                  Another afternoon, when he came home from school, he found a suicide note
                  signed by his father. (Appelbaum saved him from an overdose that day, but his
                  father died several years later under mysterious circumstances.) It got so that
                  he couldn't even sit on a couch for fear that he'd be pierced by a stray needle.

                  An outsider in his own home, Appelbaum embraced outsider culture. He
                  haunted the Santa Rosa mall, begging for change. He dressed in drag and "I ♥
                  Satan" T shirts, dyed his hair purple, picked fights with Christian
                  fundamentalists and made out with boys in front of school. (Appelbaum
                  identifies himself as "queer," though he refers to at least a dozen female lovers
                  in nearly as many countries.) When a friend's father encouraged his interest in
                  computers and taught him basic programming tools, something opened up for
                  Appelbaum. Programming and hacking allowed him "to feel like the world was
                  not a lost place. The Internet is the only reason I'm alive today."




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            4/127
7/24/2019          Case JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                         4:19-cv-01751-DMR Document 25-16 atFiled          master 07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 6 of 128 · GitHub
                  At 20, he moved to Oakland and eventually began providing tech security for
                  the Rainforest Action Network and Greenpeace. In 2005, a few months after his
                  father died, he traveled alone to Iraq          crossing the border by foot            and set
                  up satellite Internet connections in Kurdistan. In the aftermath of Hurricane
                  Katrina, he drove to New Orleans, using falsified press documents to get past
                  the National Guard, and set up wireless hot spots in one of the city's poorest
                  neighborhoods to enable refugees to register for housing with FEMA.

                  Upon returning home, he started e perimenting with the fare cards used by
                  the Bay Area Rapid Transit system and discovered it was possible to rig a card
                  with an unlimited fare. Instead of taking advantage, he alerted BART officials to
                  their vulnerabilities. But during this conversation, Appelbaum learned that
                  BART permanently stored the information encoded on every transit card        the
                  credit card number used, where and when they were swiped    on a private
                  database. Appelbaum was outraged. "Keeping that information around is
                  irresponsible," he says. "I'm a ta payer, and I was given no choice how they
                  store that data. It's not democratically decided     it's a bureaucratic directive."

                  Given his concerns about privacy, it's easy to see why Appelbaum gravitated
                  toward the Tor Project. He volunteered as a programmer, but it soon became
                  clear that his greatest ability lay in proselytizing: He projects the perfect mi of
                  boosterism and dread. "Jake can do advocacy better than most," says Roger
                  Dingledine, one of Tor's founders. "He says, 'If someone were looking for you,
                  this is what they'd do,' and he shows them. It freaks people out."


              Career
              In 2008 Appelbaum officially joined the The Tor Project, a research and
              development nonprofit based in Cambridge, Massachusetts, and Seattle,
              Washington. He was part of the translation team, improving documentation for
              non-technical users, and at the forefront of advocacy and public relations for the Tor
              network. He also ran "urras", one of Tor's directory authorities, which are special
              servers that maintain a list of all relay nodes (including exits) to help Tor clients find
              them. There were eight in 2012, ten in 2014, nine as of today. The hostname for the
              server was rgnx.net, with the IP address 208.83.223.34 , which was a target of the
              NSA's XKeyscore (XKS) system as revealed through an investigation published by
              Das Erste.




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            5/127
7/24/2019          Case JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                         4:19-cv-01751-DMR Document 25-16 atFiled          master 07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 7 of 128 · GitHub




                  Obwohl er keinen Hochschulabschluss vorweisen konnte, bekam er 2010 an
                  der Universität Washington einen Job als Forscher und IT-Sicherheitsexperte.
                  [Although he possessed no university degree, in 2010 he got a job at the
                  University of Washington as a researcher and IT security expert.] Doch weil er
                  nicht aufhörte, Julian Assange öffentlich zu unterstützen und vor Bespitzelung
                  zu warnen, verlor er 2012 den Job. [But because he didn't stop publicly
                  supporting Julian Assange and warning against spying, he lost the job in
                  2012.].

              In June 2012, before losing his university position in Professor Yoshi Kohno's
              computer security and privacy lab, Appelbaum was among three guests in the
              eighth episode of Assange's televised discussion series "The World Tomorrow." At
              one point Appelbaum talks about U.S. Immigration and Customs Enforcement
              surveilling Dingledine ("my mentor") when he purchased a plane ticket for one of
              Appelbaum's speaking engagements:

                  I actually have the Freedom of Information Act data for my Immigration and
                  Customs Enforcement records from a couple of years ago, because I thought
                  someday maybe it would be interesting to look at the differences. And sure
                  enough it has Roger Dingledine, who bought me a plane ticket for some work
                  thing, his credit card, his address where he was when he bought it, the browser
                  that he used and everything about that plane ticket was all put together.




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            6/127
7/24/2019          Case JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                          4:19-cv-01751-DMR Document 25-16 atFiled         master 07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 8 of 128 · GitHub
                  ... The commercial data was collected, sent to the government and they were
                  tied together. And the thing that I find to be really crazy is that it's essentially
                  the merging of these three things you're talking about. It was my right to travel
                  freely, it was my ability to buy that plane ticket or for someone else to
                  purchase that plane ticket, and it was the ability for me effectively to be able to
                  speak — I was going to travel to speak somewhere, and in order to do that I
                  had to make compromises in the other two spheres. And in fact it impacts my
                  ability to speak, especially when I find out later what they have collected and
                  that they've put it together.

              On July 31st, Appelbaum tweeted "In case there was any doubt: I fully support Julian
              Assange and I'm supportive of his need to be granted asylum by Ecuador." A
              revised transcript of the discussion was later published on November 26th as
              "Cypherpunks: Freedom and the Future of the Internet." A journalist from Der
              Spiegel, which Appelbaum had contributed to or been quoted in since 2005,
              reviewed the book as being filled with "Verschwörungstheorien" [conspiracy
              theories] by "Aluhüte" [tin-foil hats], even though many of the allegations would be
              vindicated a year later with the Snowden leaks (see 'The Snowden Leaks').

              CryptoParty Controversy




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            7/127
7/24/2019         Case JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                         4:19-cv-01751-DMR Document 25-16 atFiled         master 07/29/19
                                                                                 · Enegnei/JacobAppelbaumLeavesTor
                                                                                               Page 9 of 128 · GitHub
              On December 27th 2012, founder Asher Wolf (@Asher_Wolf) quit as an organizer of
              CryptoParty, a grassroots initiative to educate the general public on digital privacy-
              enhancing tools, which at the time was just four months old. She said "quitting
              wasn't easy" and cited a general lack of respect from several people in the
              movement who took advantage of CryptoParty's decentralized structure, which
              may have put attendees at risk. One day later she published a blog post with further
              explanation as to why she left. The 'final straw' was a series of interactions
              surrounding the Chaos Communication Congress in December 2012 (29c3),
              particularly involving former London CryptoParty organizer Samuel Carlisle (aka
              "Sam the Techie"), who allegedly failed to complete a contract of building a website
              for her after she paid him AUS$700. When he traveled to Hamburg on December
              24th for his first Congress, as an Angel volunteer and Lightning Talk speaker, she
              encouraged others to confront him on her behalf. As a result of the attention on the
              dispute and the controversy over someone's retaliation for the "Creepercard"
              (Red/Yellow card) activity, Carlisle claims he was removed from the volunteer team.
              Wolf became a doxing target, which she implied was his fault. Web developer Daniel
              Sieradski (@selfagency) helped her get it back online and finished creating the
              website, free of charge. Despite Carlisle's public apology, Wolf's positive reference
              letter for his MIT application (as well as previous commendation of his work for
              CryptoParty), offers to refund via bank transfer, and supposedly more than one
              person willing to act as an intermediary, the dispute was never resolved.

              Appelbaum was also mentioned in her blog post regarding a conversation they'd
              had on the Liberation Tech mailing list in early October, the topic of which was her
              technical abilities and willingness to learn. In response to her assertion that she
              didn't "have the right skill set," he encouraged her to not 'demoralize' herself, which
              she misinterpreted as criticism; he clarified that he believed in her willingness to
              learn. She also criticised his recommendation of PrivateGSM (software for making
              encrypted phone calls) at the first CryptoParty and how he backed out of teaching
              for the session. In the comments he explained that he'd had a new device and
              wasn't able to "hack it together" in time. The misunderstanding was resolved again
              and she said his response was "supportive and constructive." Following the end of
              the Congress, Appelbaum organized a crowdfund on ChipIn for Wolf to recover the
              AUS$700, half of which he supposedly donated himself.

                  I think we should raise $700 for @Asher_Wolf and then try to build consensus
                  on future strategies for conflict resolutions. While raising money to remediate
                  @Asher_Wolf's capital losses doesn't solve all problems, I hope it eases class
                  division pressure. Lest anyone think otherwise - the cash for @Asher_Wolf is
                  merely to offset her loses and not meant to interrupt the dialog about sexism.


https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction           8/127
7/24/2019               JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                  Case 4:19-cv-01751-DMR            Document 25-16 atFiled master07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 10 of 128 · GitHub
                  -- Jacob Appelbaum @ioerror (January 1st - 2nd, 2013)

              Within a day the fundraiser surpassed $500 and soon ended with a total of $885
              from about thirty donors, at which point Appelbaum closed the campaign at Wolf's
              request. Responding to Carlisle's worry that the campaign insinuated his guilt,
              Appelbaum said it was not an "absolute condemnation" of him and made "no
              judgement" on the matter because he "didn't know the details," but hoped this
              would "make peace possible." Wolf voiced displeasure that Appelbaum hadn't
              consulted with her prior to launching the campaign, that there wasn't a "strategy,"
              and she felt pressured to express gratitude. She was unable to refuse donations and
              claimed PayPal froze her account.

                  If by "screwed up" you mean someone decided to earnestly attempt to fix a
                  problem without discussing it with me and now I can't access my PayPal
                  account as a result and I can't issue refunds because the account is frozen, well
                  yes. It was all very well-meaning 'tho, we all know that.

                  -- Asher Wolf @Asher_Wolf (January 3rd, 2013)

              Appelbaum said his effort to reimburse Wolf "wasn't trying to make her whole. The
              goal was to return the amount of money she invested until the dispute can be
              solved."

              During the OHM ("Observe. Make. Hack.") hacker camping festival in the
              Netherlands, Wolf personally confronted Carlisle and again told him to pay her back
              the AUS$700. On July 31st, the official start of the OHM festival, Carlisle tweeted for
              the last time to announce that he was quitting Twitter.

              (Note: It has been alleged that at some point Meredith Patterson attacked Carlisle
              with a hammer; another anonymous pastebin claimed this happened at CCCamp in
              2015, not OHM 2013. While they both were indeed at OHM, I have seen no further
              mention of this anywhere or how it is related to Appelbaum).

              Len Sassaman and Plagiarism Allegations

              Amidst the discussion about the crowdfund for Wolf, technology researcher and
              writer Meredith Patterson (@maradydd) surfaced allegations of plagiarism against
              Appelbaum. She hasn't publicly specified what research was plagiarized, only saying
              later in October 2014 that his talk for the 'Nothing to Hide' Chaos Communication
              Congress in 2008 (25c3) was stolen from her, her now deceased husband Len
              Sassaman, and American security researcher Dan Kaminsky (@dakami).



https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction             9/127
7/24/2019              JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                  Case 4:19-cv-01751-DMR           Document 25-16 atFiled master07/29/19
                                                                                 · Enegnei/JacobAppelbaumLeavesTor
                                                                                               Page 11 of 128 · GitHub




              The "research" allegedly stolen was oral discussions between the three during the
              previous Congress (24c3) in December 2007. Appelbaum's talks for 25c3 were
              'Building An International Movement: hackerspaces.org', 'Advanced Memory
              Forensics: The Cold Boot Attacks' (solo), and 'MD5 Considered Harmful Today.' The
              alleged act of plagiarism involves the last one, a proof-of-concept execution based
              on the research of Marc Stevens, et al. regarding chosen-prefix collisions. Stevens, et
              al. were not only the original authors of the research but Appelbaum's co-speakers
              for the CCC talk. She has not yet accused them as a group of plagiarism, despite the
              fact that ostensibly they would also be implicated with Appelbaum in her claim.
              According to Subgraph Chief Technical Officer Bruce Leidl, there was a competition
              among security researchers to implement and present the attack of the original
              paper but "no person who actually worked on the project has any grievance with
              Jake."

                  If you compare names, you'll see these are the same people in both instances.
                  The difference is that in the second instance, the attack from the paper is
                  implemented and practically demonstrated. After the first paper was published,
                  many security researchers, including myself had the idea of actually
                  implementing the attack. Kaminsky and friends also thought about doing this
                  it seems and had started working on it (when?) with the goal of presenting at a
                  conference and being recognised for basically the work of these famous
                  cryptographers.

                  ... So Kaminsky claims that he told Jake that they were working on it at some
                  conference, which Jake doesn't even remember. I believe this since I've always
                  seen Jake demonstrate nothing but good faith in such situations and there
                  isn't much.

                  -- Bruce Leidl @bleidl (October 6th, 2014)
https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            10/127
7/24/2019               JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR             Document 25-16 atFiled master07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 12 of 128 · GitHub
              Patterson said Appelbaum apologized to her about their "differences" during
              Sassaman's wake at the DNA Lounge and she not only acknowledged Appelbaum's
              apology but admitted that Sassaman forgave him and she unexpectedly
              backtracked on her acceptance due to unresolved anger; she also apologized for
              her "entirely passive-aggressive" attempt a resolving it by writing negatively about
              him in Hacker News. In addition to frequent friendly discussions on usability,
              security, and legal issues (including offering research help), Sassaman in fact had
              expressed support for Appelbaum in 2011 after he was repeatedly detained and
              interrogated by US CBP at the airport.

                  There might be short-term benefit through appeasement, by remaining silent,
                  but it can only hurt overall. That said, having had to choose in the past btwn
                  not poking the hornets nest, vs. shining light on it, I get that it's difficult. So,
                  thank you, Jake, for speaking up. (January 12th, 2011)

                  CBP has all but dropped the pretense that they're detaining @ioerror for any
                  reason other than harassment. How long will this continue? (January 19th,
                  2011)

                  Make no mistake: @ioerror is being punished. This, without trial or even a
                  pronouncement of guilt or charge. For how long, and who is next?

                  -- Len Sassaman @lensassaman (June 14th, 2011)

              The issue was raised again in February over mpOTR software, which was already
              being resolved. She said Appelbaum was "playing fast and loose with attribution"
              and that his apology to Sassaman had been dishonest and manipulative because
              Len's "forgiveness was contingent upon Jake keeping his nose squeaky clean with
              regards to attribution. He hasn't." She did not specify what the new allegations of
              plagiarism were.

                  I was enjoying my evening before @ioerror's kleptomania intruded on it. This
                  game stopped being anything other than tedious a while ago. So fine. If that's
                  how he wants it, here's the whole story, and then I'm going to enjoy the rest of
                  LobbyCon.




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction             11/127
7/24/2019                JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                  Case 4:19-cv-01751-DMR             Document 25-16 atFiled master07/29/19
                                                                                   · Enegnei/JacobAppelbaumLeavesTor
                                                                                                 Page 13 of 128 · GitHub
                  At CCC in 2007, @lensassaman and @dakami and I were quietly discussing
                  some research we were investigating, and @ioerror followed us around,
                  begging to be let in on the secret. So we did. He promptly gathered another
                  team, beat us to publication, and bragged to @lensassaman and me in our
                  hotel room at CCC 2008 about taunting @dakami about the "top secret"
                  research that he had stolen from us. I don't know why @ioerror decided to rip
                  us off and the only reason I can think of why he would taunt Dan about it is
                  base cruelty. But that's it, that's what happened, and I look forward to being
                  shut of it.

                     Meredith Patterson @maradydd (February 14th, 2013)

              She also accused Appelbaum of lying about the date of his apology to Sassaman:
              Appelbaum said they "made up" at Noisebridge, whereas Patterson said she was
              only aware of a reconciliation through IM weeks before his suicide on July 3rd after
              battling chronic depression and degenerative pain. Appelbaum apologized again
              even though he did not agree with her story. The issue has continued to briefly
              surface since. One of Patterson's most vocal supporters is her friend Andrew "Weev"
              Auernheimer of The Daily Stormer, an American 'black hat' hacker troll.
              Appelbaum, like many of Auernheimer's targets, still supported him during his
              conviction under the Computer Fraud and Abuse Act (CFAA) in March 2013 (which
              was later reversed).

                  The conviction of @rabite is wrong. He is being persecuted by the State for
                  unpopular and clearly protected speech with the Fourth Estate. AT&T and the
                  State are persecuting @rabite rather than admitting their own respective
                  incompetence. A neo classic whistleblower crackdown. As @rabite is not a
                  sympathetic defendant, it is easier for AT&T and the State to shoot the
                  messenger. This is wrong; he should walk free. (November 21st, 2012)

                  I have had a very bad series of e periences with @rabite but being #CFAA
                  railroaded doesn't bring justice to anyone. It shames our country.

                     Jacob Appelbaum @ioerror (March 18th, 2013)

              The Snowden Leaks

              On June 9th 2013, Edward Snowden became a public figure a few days after the first
              Guardian e clusive on leaked documents about previously undisclosed NSA
              surveillance programs. Details and speculation about his "quiet" life, work, and
              subtle activism in Hawaii were soon published in several news outlets.



https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction              12/127
7/24/2019               JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR             Document 25-16 atFiled master07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 14 of 128 · GitHub
              On July 2nd, Appelbaum gave a talk on internet surveillance for the Digitale
              Gesellschaft's 14th "Netzpolitischer Abend" in Berlin. He e pressed disappointment
              that Germany had just rejected Snowden's application for political asylum,
              considering what the leaks revealed about American spying in Germany. During the
              talk he also e plained why he had left Seattle and moved to Berlin: due to a birthday
              diving trip to Hawaii in April, he was later suspected of being linked to Snowden
              and feared the Grand Jury investigation would intensify (see 'Freedom of Information
              Lawsuit').

                  I think it's important to understand this, right? I'm in Berlin right now because I
                  had the really fucking awful, unfortunate mistake of (for my whole life)
                  dreaming to go to Hawaii. To go swimming with manta rays and dolphins and
                  all this other "unicorns and rainbows," all that stuff. We didn't find any unicorns
                  and rainbows well, we actually found two rainbows, but no unicorns. So I was
                  in Hawaii for my 30th birthday in April, and twenty of my friends came. It was
                  the most incredible thing I had ever e perienced. If you want to feel loved,
                  have twenty people fly for a really fucking long time to an island in the middle
                  of an ocean, and to fly you there as a gift for your birthday. I felt really loved
                  and I felt this was incredible; what a fantastic thing and what great friends. I'm
                  so lucky to have friends like this in my life.

                  The problem with data retention is that it tells a story about you which is not
                  necessarily true, and I've said this many times. It's made up of facts, individual
                  facts which may be correct, but the story that they tell depends on who's
                  telling the story. The narrator of a story let's say an analyst looking at your
                  data trail because of a Grand Jury, let's say related to WikiLeaks or other
                  things, let's say related to the largest national security leak in human history.
                  Can you imagine what that analyst is thinking, now that I had the misfortune of
                  finally living this childhood dream, only to have two months later a guy
                  from Hawaii, being stationed in Hawaii, leaking these documents?

                  Here's a great dread: I don't actually trust that my country is a safe enough
                  place, that I should wait around and see if justice still e ists. So I came to Berlin,
                  because I thought it would be a much better place to write about some of the
                  things that are taking place now, to work with people that are interested in
                  understanding the surveillance. Because for a decade I have worked on these
                  issues and finally we have the information, as you've seen in Der Spiegel
                  recently and as you've seen in the Guardian.

              Online Harassment of the Tor Project



https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction             13/127
7/24/2019              JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR            Document 25-16 atFiled master07/29/19
                                                                                 · Enegnei/JacobAppelbaumLeavesTor
                                                                                               Page 15 of 128 · GitHub
              Over a span of several months prior to the Chaos Communication Congress (31c3)
              in December 2014, core Tor developer Andrea Shepard was the target of repeated
              online harassment. On Thanksgiving Day, she do ed the alleged lead troll Jeremy
              Becker (aka 'JbJabroni10').

                  Finally, in retaliation, Shepard published a blog post that revealed JbJabroni’s
                  real name: Jeremy Becker, a pharmacist who lives with his parents in New
                  Jersey. Becker has since deleted all his accounts.

                  It’s unclear whether the do ing will put a stop to Becker’s behavior. Shepard
                  told Motherboard she hasn't been contacted by any of Becker's known
                  accounts, but has no way of being sure if he’s not still harassing her under a
                  new name as “he was part of a larger mob of deranged Pando followers.”

                  ... In an email, Shepard admits do ing to stop harassment is “not a reliable
                  solution because a smarter harasser will always manage to conceal himself, but
                  I'll take what I can get in the moment right now.”

              While she is said to have received the brunt of the harassment, in the blog post
              identifying Becker she details several other people, including Appelbaum,
              connected to the Tor Project who were similarly harassed. A few months earlier,
              Appelbaum had been interviewed by Exberliner Magazine about offline harassment
              he had also e perienced from the U.S. government. According to an unclassified
              2013 cable from the U.S. State Department's SMART archive, the U.S. Embassy in
              Berlin was cataloguing this press coverage (the document was drafted and released
              by a "Fergerson, Cheveda J," who was the Embassy's Political Section Office
              Manager around that time; she had previously been Office Management Specialist
              for the U.S. Embassy in Warsaw).




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            14/127
7/24/2019               JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                  Case 4:19-cv-01751-DMR            Document 25-16 atFiled master07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 16 of 128 · GitHub
              On December 1st, she brought attention to tweets from someone who, like Becker,
              was criticising her support of Auernheimer. She responded by saying the person
              was "dangerously unhinged" and that the tweets demonstrated "her inability to
              comprehend that talking to someone doesn't imply agreement, while typical of her
              purge happy political persuasion." When asked why she gave 'Weev' "the time of
              day" based on her e perience with harassment, she said "he's never been an ass to
              me personally and I seriously dislike purge dynamics." Appelbaum, whom
              Auernheimer had repeatedly called a "plagiarizing snitch/ fraud/ degenerate" and
              "filthy Jew," asked whether it mattered to her that "he has done awful stuff directly
              to me... I see some people unwilling to feel for you because you don't feel for them
              about that issue." Auernheimer took the opportunity to bring up the allegations
              regarding Sassaman, a move which Patterson supported:

                  It is not “awful stuff” to call you out on plagiarizing @lensassaman and so
                  driving him to his grave. Meredith’s forgiveness of you was predicated on you
                  not reoffending. Then you did it to a host of others. I notice you are fucking
                  silent about plagiarizing Len. There’s no blood on my hands, but yours are
                  stained with Len Sassaman’s.

                     Andrew "Weev" Auernheimer @rabite (December 1st, 2014)

              Shepard e pressed a "wish he'd knock that crap off and grow up" but, despite
              acknowledging his anti Semitism, repeated that "it scares me how okay some
              people seem to be with [ostracism]."

                  I object to social dynamics like this which replace making one's own
                  assessment with pressure.

                     Andrea Shepard @puellavulnerata (December 1st, 2014)

              A month earlier in November 2014, Appelbaum had also asked Eleanor Saitta (see
              'Freedom of the Press Foundation') to "address the Nazi supporters in the
              community." Her response was that "there are none."

                  There are none. There's folks who're friends with specific humans, some of
                  whom believe in things they disagree w/, like the occasional legitimacy of state
                  violence, or eating meat. And yes, fucked race politics [too]. Because if you
                  never talk to the other side, you lose. Left purity never won anything, Jake.
                  We're all humans and we have to live together.

                     Eleanor Saitta @Dyma ion (November 5th, 2014)




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction             15/127
7/24/2019              JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR            Document 25-16 atFiled master07/29/19
                                                                                 · Enegnei/JacobAppelbaumLeavesTor
                                                                                               Page 17 of 128 · GitHub
              Similar comments were made again several months later when Shepard and
              Patterson defended Curtis Yarvin (aka "Mencius Moldbug"), who is often compared
              to Auernheimer as a "race troll."

                  I do not think it is a good thing to warp one's mind in deference to popular
                  unreason ...I don't want to live in the world bending the knee to popular
                  tribalism and moral panic would make.

                     Andrea Shepard @puellavulnerata (June 5th, 2015)

              Patterson also argued professional work should stand on its own and preemptive
              blocking was "nonsense."

                  My point is, if dude wants to talk about programming, by all means, have dude
                  talk about programming. If dude subsequently gets up on stage and makes
                  with the casual racism, by all means, end the talk early and boot him; the
                  organisers have that power by virtue of being the organisers. But pre acting to
                  something that hasn't happened yet is nonsense.

                     Meredith Patterson @maradydd (June 5th, 2015)




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            16/127
7/24/2019             JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                Case 4:19-cv-01751-DMR            Document 25-16 atFiled master07/29/19
                                                                                · Enegnei/JacobAppelbaumLeavesTor
                                                                                              Page 18 of 128 · GitHub
              On December 30th 2014, Appelbaum and then Tor Project director Roger
              Dingledine presented the "State of the Onion" at the CCC, an annual update on
              developments at the Tor Project. Three minutes in, Appelbaum started speaking
              about the "sustained campaign of online harassment" which had been directed at
              Shepard "for the past several months."

                  APPELBAUM: It is the case that there's a person in our community, and many
                  persons in our community, that have come under attack and have been deeply
                  harassed. We think that sucks and we don't like that. Even though we promote
                  anonymity without any question, that is no backdoors ever (and we'll get back
                  to that in a minute), it is the case that we really want to promote being
                  e cellent to each other (in the spirit of Noisebridge). [...] It isn't the case that
                  we're saying you shouldn't have the right to say things, but we are saying "get
                  the fuck out of our community" if you're going to be abusive to women.

                  And you'll note that I used the word "fuck" to say it; I'm sorry about that
                  because the point is we all make mistakes and we want to make sure that,
                  while it's true that we have transgressions, we want to make sure that we can
                  find a place of reconciliation and we can work towards conflict resolution. It's
                  important at the same time to recognize that there are people whose real lives
                  are harmed by harassment online. In this case, one of the people is in this
                  audience and I hope that they won't mind be named, but we want to give her a
                  shout out and say that we stand behind her a hundred percent.

                  DINGLEDINE: One of our developers on core Tor, Andrea, has been harassed
                  on Twitter and elsewhere, really a lot more than should happen to anybody.

                  [...] She's not just being attacked because she happens to be there, she's being
                  attacked because they're trying to attack the Tor Project and all the other
                  people in Tor; so yes, she may be the focus of some of the attacks but we, the
                  rest of the Tor community, the rest of the security community, need to stand
                  up and take on some of this burden of communicating, interacting and talk
                  about these issues. We can't just leave it to her to defend herself.

              As Appelbaum followed up with, the harassment seemed to center overall on the
              controversial topic of Tor's creation by the U.S. Naval Research Laboratory, their
              continued funding from the U.S. government, and use by the intelligence sector, a
              debate which has been raging since the software became more widely used by the
              public. Becker's supporters cited that debate as justification for his actions, that he
              "badgered high status, key people" (in his view, Tor developers and spokespersons)
              "for answers to questions he considered important."


https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction           17/127
7/24/2019               JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR             Document 25-16 atFiled master07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 19 of 128 · GitHub
              According to national security researcher and journalist Ale a O'Brien, who claims to
              have spoken with Appelbaum on the subject at the event, he was "sympathetic to
              [retribution] against the troll."

                  Do you all remember a troll named jbjabroni10? He got do ed, lost his job for
                  trolling/harassing pv? ( "pv" is Shepard, @puellavulnerata ) I don't claim to
                  speak for jb (he prob doesn't want me to anyway); but I remember what
                  happened ...and I remember talking to @ioerror about the matter in
                  *Hamburg, at CCC (it was a heated discussion). Ironically... in that discussion,
                  (I'm not going to speak for Jake, maybe I am mistaken)... BUT, he appeared
                  sympathetic to retribution against the troll, but supportive of measures that
                  were taken. I took to mean. If one trolls insults/otherwise act inappropriate
                  manner, social retribution justified. I hope that we all use this e.g. to e plore
                  important questions as applied to the least of us too. I don't have an answer,
                  only active listening, thinking for myself about all that has transpired. I do,
                  however, hope that this doesn't get played like some kind of battle of the
                  cliques.

                     Alexa O'Brien @carwinb (June 11th, 2016)

              Prior to the ne t Congress, in mid December 2015, it was reported by Motherboard
              that a small number of Twitter users, several of which were "connected to the Tor
              Project in some capacity" or "vaguely associated with the security community at
              large," were told that their accounts had been targeted by state sponsored actors.
              Twitter did not respond to requests for more information or updates. Shepard was
              among those who were notified. In October 2018, the New York Times published a
              report on a Saudi spy named Ali Alzabarah, who had "risen through the ranks" at
              Twitter "to an engineering position that gave him access to the personal
              information and account activity of Twitter’s users."

                  On Dec. 11, 2015, Twitter sent out safety notices to the owners of a few dozen
                  accounts Mr. Alzabarah had accessed. Among them were security and privacy
                  researchers, surveillance specialists, policy academics and journalists. A number
                  of them worked for the Tor project, an organization that trains activists and
                  reporters on how to protect their privacy.

              Suspension from the Tor Project




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction             18/127
7/24/2019               JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR             Document 25-16 atFiled master07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 20 of 128 · GitHub
              Based on a letter cited by Golem.de, leaked through the anonymous blog site
              FearlessBlogging.com, Tor Project's then human relations manager Tom Leckrone
              (who still contributes to the mailing list) wrote to Appelbaum on March 18th 2015
              that he was "e pected to engage... on performance and conduct issues" as part of a
              Performance Improvement Plan following "an unpaid suspension for a period of ten
              business days" from March 20th to March 30th. The suspension was due to
              incidents which took place on March 3rd and 6th during a core Tor team company
              meeting in Valencia, Spain, where one of the topics was reducing government
              funding. (This was also the week of the Circumvention Tech Festival, during which
              Appelbaum tweeted they needed help identifying a suspicious GPS tracking device
              found on an attendee's vehicle, and also when he claims he and Macrina had se ual
              relations for the first time.) The letter states:

                  As you know, a community member advanced a complaint that included two
                  separate instances. One of the instances involved a provocative conversation
                  on the afternoon of March 6th. The person to whom you were speaking was
                  not offended, but the provocative conversation could be overheard by others
                  and created an unwelcoming environment.

                  The other incident raises more serious concerns regarding Tor Project’s
                  obligation to ensure a safe and comfortable work environment, especially as
                  regards an environment that is unwelcoming or hostile to protected classes of
                  community members. In this case, you made statements that implied that new
                  community members were recruited in a se ually charged manner. This was
                  made during the course of a Tor Project sanctioned work session which you
                  took part in leading. The very statement that the inception of a working
                  relationship was in any way influenced by se ual conduct or even innuendo is
                  offensive, especially in an environment where Tor Project is actively working to
                  ensure that all community members are able to engage and advance
                  themselves based on their skills and willingness to contribute rather than other
                  attributes.

                  ... In the repartee that followed, you e pressly stated that the offensive
                  se ualized recruitment “strategy” had “worked” with the complainant. This
                  statement created an inappropriate and unwelcome environment for the
                  complainant, and, indeed, any bystander who overheard this statement would
                  be likely to perceive that the work environment at Tor Project was not
                  welcoming and supportive of merit based work.




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction             19/127
7/24/2019              JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                Case 4:19-cv-01751-DMR             Document 25-16 atFiled master07/29/19
                                                                                 · Enegnei/JacobAppelbaumLeavesTor
                                                                                               Page 21 of 128 · GitHub
              Golem.de claims they have confirmed the authenticity of the letter ("... die Echtheit
              der Mail bestätigt"), though the submitter remains anonymous and the Tor Project
              has not confirmed it. Ars Technica Senior Business Editor and journalist Cyrus Farivar
              has also published a copy of the internal email, which he said was sent to him
              anonymously.

              Leckrone also warned Appelbaum that he should resign if he didn't want to follow
              the terms of suspension or the Performance Improvement Plan; even if he did
              comply, he could have his employment terminated if "further performance or
              conduct issues ensue." It may be relevant that Appelbaum was told to contact then
              E ecutive Director Andrew Lewman, who had been with the Tor Project since 2009
              and then chose to leave less than a month after this letter was sent (the position
              was filled by Dingledine in May of that year). The stated reason was that he left to
              work with "an Internet services company," which turned out to be two: Inman
              Technology and Norse Corporation. Both companies are information technology
              companies with ties to the intelligence sector, which was negatively regarded by
              Lewman's former co workers. When Lewman was asked to comment on his alleged
              mishandling of the situation as E ecutive Director, he said he was "unable to
              comment on internal HR and legal matters during my time at The Tor Project, Inc."




              According to Buzzfeed, a person who made a complaint around this time was then
              Development Director Karen Reilly.




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            20/127
7/24/2019               JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                  Case 4:19-cv-01751-DMR            Document 25-16 atFiled master07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 22 of 128 · GitHub
                  She told [the board of the Tor Project] about Appelbaum’s public and false
                  claims that he had se with a specific member of the Tor community
                  something multiple sources have told BuzzFeed News Appelbaum has “done
                  to too many people to count.” And she told them of darker allegations against
                  him that had come up after a group of disgusted Tor community members
                  gathered to share stories.

                  ...According to sources, Appelbaum’s behavior had been the talk of the
                  conference. Reilly had separately approached Lewman, Dingledine,
                  Mathewson, and Seltzer in Valencia and told them of the harassment.

                  At dinner, the conversation turned to Appelbaum after Gardner, not yet a Tor
                  employee, broached the subject. According to a source with knowledge of the
                  dinner, Gardner said her friends had been asking her why she was working with
                  an organization that employs a rapist. After that, Reilly “rehashed everything.”

                  ... Following the dinner, according to sources, Tor conducted a human
                  resources inquiry into the matter.

              Like Appelbaum, Reilly was also given a ten day suspension, but for "spreading
              rumors about the Tor Project." It is not stated what kind of rumours, about whom,
              or by what medium. Unlike Appelbaum, she didn't take the offer and left
              permanently; no mention was made of her departure in Tor Project blog
              announcements. She is oddly not listed under 'past contributors,' while Lewman is;
              the last time she appears on the Tor Project website is April 2015. As late as
              October 2014, Reilly had defended Tor for dealing effectively with these kinds of
              issues. A year later to the day, she wrote a blog post reflecting that she now
              thought otherwise:

                  If I had the power to remove the se ual harassers and misogynists from our
                  midst, don’t you think I would have done so already? The problem is that I
                  don’t have the power. If I worked for the sort of industry that removed awful
                  men, I would have the power to remove awful men. If I say something, I’m the
                  hysterical bitch who just wants to create drama. If I oppose an abuser openly, I
                  become a target along with the people I care about.

              In a Medium post published on July 4th 2017, she wrote in the second person
              about a conflict with an HR person at a tech organisation that led to resignation and
              further employment issues. She may have been indicating that she has been under
              NDA with the Tor Project, hence the use of a detached grammatical person. On
              December 1st, in another Medium post, she wrote:



https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction             21/127
7/24/2019                JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                  Case 4:19-cv-01751-DMR             Document 25-16 atFiled master07/29/19
                                                                                   · Enegnei/JacobAppelbaumLeavesTor
                                                                                                 Page 23 of 128 · GitHub
                  Because when women build whisper networks to protect other women from
                  rape, it’s called “spreading rumors.” Let’s call these things what they really are:
                  an activist response to human rights violations, something leaders would be
                  praising from a high stage at a conference if it wasn’t a response to their
                  failures.

              Between the 17th and 18th of March 2015, when Leckrone sent the suspension
              email, Reilly tweeted what is possibly a reference to the "canary in the coal mine"
              allusion:

                  Canary status: dead.           Karen Reilly @akareilly (March 17th, 2015)

              Appelbaum also tweeted:

                  I wonder what the best defenses are for JTRIG ish psyops? Just buckle in and
                  move slow? Refuse to be split? Refuse to be atomized? (March 17th, 2015)

                  That feeling that manifests when it is time to move on. Intensely.

                     Jacob Appelbaum @ioerror (March 18th, 2015)




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction              22/127
7/24/2019               JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR             Document 25-16 atFiled master07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 24 of 128 · GitHub
              "JTRIG" is the acronym for a unit of GCHQ, the Joint Threat Research Intelligence
              Group, which uses psychological manipulation tactics to infiltrate and destroy
              activist groups by understanding, shaping, and controlling how discourse unfolds.
              The Human Science Operations Cell (HSOC) is a division of GCHQ which focuses on
              online human intelligence. Documents outlining their purpose and methods were
              among those leaked by Edward Snowden (with which Appelbaum was closely
              involved) and subsequently published through media outlets with access to the
              archives. In February 2014, co-founding journalist and constitutional lawyer Glenn
              Greenwald released a series of documents on JTRIG, including "The Art of
              Deception: Training for a New Generation of Online Covert Operations," in which
              they outline their goals to create "cyber magicians" who can manipulate targets at
              individual, group, and global levels using social psychology.

                  Among the core self-identified purposes of JTRIG are two tactics: (1) to inject
                  all sorts of false material onto the internet in order to destroy the reputation of
                  its targets; and (2) to use social sciences and other techniques to manipulate
                  online discourse and activism to generate outcomes it considers desirable. To
                  see how extremist these programs are, just consider the tactics they boast of
                  using to achieve those ends: “false flag operations” (posting material to the
                  internet and falsely attributing it to someone else), fake victim blog posts
                  (pretending to be a victim of the individual whose reputation they want to
                  destroy), and posting “negative information” on various forums.

              In April 2015, Appelbaum and (now former) Facebook software engineer Alec
              Muffett submitted a draft to the Internet Engineering Task Force (IETF) for
              recognising and registering ".onion" as a special-use domain name, which was
              accepted later that year in October.

              In May 2015, it was announced that former Wikimedia Foundation director Sue
              Gardner had been "advising Tor informally for several months... and for about the
              next year, Sue will be working with us to help The Tor Project develop a long-term
              organizational strategy."

                  So here’s what I’m going to do. Starting now, and supported by the First Look
                  organisation, I’m beginning two projects related to anonymity, privacy, and
                  free speech. The first is narrowly focused on Tor, where I’ll be developing a
                  strategic plan for and with the Tor Project.

                  ... I’m extremely grateful to Pierre Omidyar and First Look for funding this, and
                  to the Tor Project for being so fabulously welcoming to me. This is important
                  work, and I’m super-pleased to embark upon it.


https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction             23/127
7/24/2019              JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR            Document 25-16 atFiled master07/29/19
                                                                                 · Enegnei/JacobAppelbaumLeavesTor
                                                                                               Page 25 of 128 · GitHub
              She was described as an "executive-in-residence" for First Look Media, the non-
              profit foundation behind The Intercept. Since 2011, she was also on the advisory
              board of the Ada Initiative, which shut down in October 2015. In December 2015,
              she cheered the appointment of former Electronic Frontier Foundation Executive
              Director Shari Steele as the new Executive Director of the Tor Project, to "solve their
              operational challenges."

              Freedom of Information (FOI) Lawsuit

              In June 2015, The Intercept published court records sent to Appelbaum in May after
              the government had agreed to unseal them on April 1st. The documents detailed
              how the U.S. Justice Department forced Google to turn over "more than one year's
              worth of data from the Gmail account of Jacob Appelbaum" under 18 U.S. Code §
              2703, including a gag to prevent Google "from notifying Appelbaum that his
              records had been provided to the government."

                  According to the unsealed documents, the Justice Department first sought
                  details from Google about a Gmail account operated by Appelbaum in January
                  2011, triggering a three-month dispute between the government and the tech
                  giant. Government investigators demanded metadata records from the
                  account showing email addresses of those with whom Appelbaum had
                  corresponded between the period of November 2009 and early 2011; they also
                  wanted to obtain information showing the unique IP addresses of the
                  computers he had used to log in to the account.

              Google argued that providing such records not only violated Appelbaum's Fourth
              Amendment right but his First Amendment right as a journalist (see pgs 10-11
              under "The Order May Raise Significant Free Speech and Other Privilege Issues" of
              Attachment A).

                  To the extent that the Gmail user [redacted] is a journalist or engaged in other
                  constitutionally protected activities, the user may wish to assert First
                  Amendment rights or any applicable journalist, academic or other privileges or
                  defenses to which the user is entitled. Google is not properly positioned to do
                  so on behalf of users.




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            24/127
7/24/2019              JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR            Document 25-16 atFiled master07/29/19
                                                                                 · Enegnei/JacobAppelbaumLeavesTor
                                                                                               Page 26 of 128 · GitHub
              The Justice Department argued that Appelbaum had “no reasonable expectation of
              privacy” over his email records, where the Order "simply requires disclosure of 'non-
              content' information" (see pg 8 under "The Order is Constitutional" of Attachment
              B), and also didn't acknowledge him as being a journalist. They considered the
              nondisclosure provision to be necessary because "unsealing and permitting
              disclosure of the Twitter Order has already seriously jeopardized the investigation"
              (see pgs 3-4 under "Argument" or pgs 11-16 of Attachment B), referring to the
              public controversy following their other Order to Twitter for the same data (see pgs
              5-7 under "Procedural Posture" of Attachment A).

                  The Twitter Order was issued on December 14, 2010 and relates to the
                  ongoing Wikileaks investigation, which is obviously an issue of great public
                  interest. The Twitter Order demanded the production of subscriber information
                  and certain records and other non-content information for a number of Twitter
                  account holders from November 1, 2009 to the present, including an account
                  with the user name [redacted]. It also contained a non-disclosure provision.
                  The grand jury investigation underlying the Twitter Order was widely reported
                  in the New York Times and other media outlets around the time the Twitter
                  Order was issued. Indeed, prior to issuance of the order, the Attorney General
                  had acknowledged that the government was actively investigating Wikileaks.

                  ... On January 4, 2011, the day after the government agreed to unseal the
                  Twitter Order, it procured from this Court the Order in this matter, which is
                  substantially identical to the Twitter Order and compels Google to produce the
                  idential information as the Twitter Order for the Google Gmail account
                  [redacted]. The perpetual nondisclosure provision in the order is identical to
                  the Twitter Order nondisclosure provision.




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            25/127
7/24/2019              JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                  Case 4:19-cv-01751-DMR           Document 25-16 atFiled master07/29/19
                                                                                 · Enegnei/JacobAppelbaumLeavesTor
                                                                                               Page 27 of 128 · GitHub




               Artist rendering of Judge Buchanan, who authorized the Order (here presiding
              on another case).

              The redacted article which the government provided as evidence of the
              investigation having been "seriously jeopardized" (see "Government Exhibit 1" of
              Attachment B) was Greenwald's Salon piece: "DOJ Subpoenas Twitter Records of
              Several WikiLeaks Volunteers." The redactions from the article as presented by the
              government included the words "Wikileaks" and "Icelandic Parliament member," as
              well as the names of Birgitta Jónsdóttir, Appelbaum, Rop Gonggrijp, Assange,
              Bradley Manning (who now goes by 'Chelsea' Manning) and presiding federal
              Magistrate judge Theresa Buchanan. Greenwald, Jónsdóttir, Appelbaum, and
              Assange were among those targeted by three private intelligence firms, as revealed
              by a Palantir Technologies strategic plan document in February 2011.

              (Note: Greenwald incorrectly describes the court order as a "subpoena" in the title
              and several times in his article; it is a "D" order, not a subpoena, since it was signed
              by Judge Buchanan.)

              According to the final attachment, "on July 29th, 2011, Google provided notice of
              the Section 2703(d) Order to the subscriber following expiration of the non-
              disclosure period" of ninety days; however this authorization only pertained to its
              existence, as the contents remained sealed until April 2015 (see pgs 1-2 under
              "Background" of Attachment O).

https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            26/127
7/24/2019               JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                  Case 4:19-cv-01751-DMR            Document 25-16 atFiled master07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 28 of 128 · GitHub
              Following the publication of the gag order, Appelbaum tweeted about the Tor
              Project's funding and how he had purposefully used Gmail to "draw out the DoJ's
              illegitimate practices."

                  I have long been critical of [government] funding - especially military - of
                  NGOs. I find it interesting that people might suggest otherwise. When we have
                  societies that fund infrastructure, I believe it should be for every person and it
                  should come from general funds. ie: [non-military]. I have also long thought /
                  said that NGOS need to find funding that is in line with a peer to peer spirit.
                  Crowd funding? I'm not sure.

                  As more details about what the US Govt is doing to me - more personal
                  attacks come to try to discredit my work and life. Why is that? It is a fact that
                  the US Govt is targeting me as part of the @wikileaks Grand Jury. They do not
                  appreciate my work with Tor or @wikileaks. I believe that it is precisely because
                  we are doing good work that many reasonable people ask questions. Lots of
                  bad actors pile on too. Reading about the history of COINTELPRO is
                  informative as the tactics we experience are often identical. Unprovable rumors
                  run rampant. I especially find it interesting that as a worker, who owns no
                  capital, I am attacked by "workers" for having a job at a non-profit. Huh?

                  I wish that Tor had a more proactive stance on discussing a lot of these issues.
                  Funding and the software dev are both important topics. The fact that I've
                  been involved with @wikileaks and Tor is also used to try to harm either or
                  both as a wedge issue. COINTELPRO2.0? Unsure. Perhaps the weirdest part of
                  some recent attacks are those who deny the harassment from the US Govt has
                  happened. What evidence do you need?

                  A few people have asked why I would use GMail; the purpose is simple: 0) free
                  legal service from Google 1) expose the processes and results! For many years,
                  I have used services specifically to trap the US Govt into picking fights that will
                  become public. That the DoJ uses a "legal" process is not evidence that the
                  NSA didn't also hack Google. Different attackers, same great target. It is
                  important to note that many of us have worked tirelessly to expose both the
                  DoJ's tactics and the NSA. Both need to be understood.




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction             27/127
7/24/2019                JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                  Case 4:19-cv-01751-DMR             Document 25-16 atFiled master07/29/19
                                                                                   · Enegnei/JacobAppelbaumLeavesTor
                                                                                                 Page 29 of 128 · GitHub
                  I've used many other services to draw out the DoJ's illegitimate practices. Very
                  few have taken up a defense for me, @wikileaks or Tor. It is also possible that
                  many other services were simply not allowed to have their fights unsealed -
                  which is yet another legal travesty. Sonic.net , Google, Twitter are the three
                  companies that actually fought, lost, and eventually notified me after it was
                  over. I'm sad to say that Yahoo, Facebook and many other services must have
                  been targeted but are so far totally silent. Did they fight? Win? That a provider
                  has to spend a great deal of money for you to even have a chance of a day in
                  court is already a lost battle at scale. My guess is that Yahoo went to court,
                  they lost and the US govt has gagged them forever.

                  One easy test to learn if you're radioactive is to call the company lawyers and
                  ask them to talk with you. Silence or refusal is telling.

                  -- Jacob Appelbaum @ioerror (June 22nd, 2015)

              On June 24th 2015, O'Brien and VICE News Senior Investigative Reporter Jason
              Leopold jointly filed a FOIA lawsuit against nineteen US federal agencies for their
              documents on Appelbaum. The first amended complaint was filed on August 9th. It
              is not publicly known whether the request has been fulfilled but it may be nearing
              completion.

              Denunciation of Establishment Media

              On March 11th 2016, Appelbaum delivered a speech he self-described as
              "journalistic career suicide" at the Logan Center for Investigative Journalism (CIJ)
              Symposium, where he was an advisor. During the speech he outlined how he and
              other investigative journalists had been betrayed by establishment journalists --
              particularly at The Guardian, the "shittiest publication in the English language."

                  Some of you have written things in papers, for example, where you call me, or
                  Julian Assange, or Sarah Harrison, 'internet activists'. To you that have done
                  that, I think that you do not understand potentially what you do and, in that
                  case, I have some forgiveness for you. But for those of you that do, I
                  understand that you think me your political enemy and I take that up quite
                  seriously, and I will win. So, with that in mind, I don't call you a 'grammar
                  activist.'




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction              28/127
7/24/2019               JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                  Case 4:19-cv-01751-DMR            Document 25-16 atFiled master07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 30 of 128 · GitHub
                  But I would say that it is important that if we have 'disclosure activists' in the
                  audience, I think it's important to consider, for example, that when we have
                  bylines together in papers and later you call me an 'internet activist', it's
                  important to remember you should probably have disclosed in your article
                  where you called me an 'internet activist' that, actually, we were co-authors on,
                  for example, the equivalent of the German Pulitzer Prize, or something similar
                  to that.

                  To call me a 'political activist' is to consciously put me outside of the political
                  tent of privilege and to say: go ahead, instead of being under journalism law,
                  you're under terrorism law.




              Visit to North Korea

                  If someone asked you on a date to go on a tour of North Korea, would you
                  go? Asking for a friend.

                  -- Jacob Appelbaum @ioerror (January 21st, 2016)




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction             29/127
7/24/2019               JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR             Document 25-16 atFiled master07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 31 of 128 · GitHub
              In early April 2016, Appelbaum visited North Korea for seven days as part of a
              guided tour group of nine other Americans with the Korean International Travel
              Company, supposedly after receiving offers sometime in January. Though he never
              publicly announced he was going, he can be seen in the group pictures from a
              personal essay written by PBS Newshour producer Hannah Yi, as well as the tour
              video uploaded anonymously to Vimeo between the 26th and 27th of June (Vimeo
              later took it down, but I had saved an .mp4 copy). Other than Appelbaum making
              an appearance, what is shown in the video matches pictures shared by Yi in the
              essay, such as the soccer game at the Rungrado 1st of May stadium in Pyongyang
              and the bronze statues at the Mansudae Grand Monument. It has been alleged that
              this trip may have threatened the Tor Project's funding.




              Visit to Cuba

                  What is the best way to fly to Havana, Cuba from Germany for
                  @cubaconference without touching FVEY countries? Asking for a friend.

                  -- Jacob Appelbaum @ioerror (December 12th, 2015)




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction             30/127
7/24/2019              JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR            Document 25-16 atFiled master07/29/19
                                                                                 · Enegnei/JacobAppelbaumLeavesTor
                                                                                               Page 32 of 128 · GitHub
              At the end of April, Appelbaum and Bähring (see under 'Emerson Tan, Patterson,
              Shepard, and Hirsch') went on a two-week trip to attend the three-day Conferencia
              Internacional de Software Libre (International Free Software Conference) at the
              Colegio Universitario San Geronimo in Havana, Cuba. The purpose of the
              conference was to gather free software enthusiasts who "normally are prevented to
              participate not only by financial reasons but also by denying the entry visa," and
              discuss how free software can help those in developing countries. On the first day,
              Appelbaum gave a midday talk titled "Anonymity and You - A Discussion about the
              Tor Network."




              Festival de Cannes

              On May 19th 2016, Laura Poitras' Risk documentary on WikiLeaks premiered at the
              directors' fortnight of Festival de Cannes (Cannes International Film Festival).
              Appelbaum, who was featured in the documentary, has been friends with Poitras
              since at least April 2012, when they co-hosted a surveillance teach-in at the Whitney
              Museum of American Art in New York City. During the event, he handed out a list of
              addresses for "possible domestic NSA interception points," six of which were among
              those also confirmed in a 2018 investigation published by The Intercept. The St.
              Louis "Bridgeton room" had previously been reported on by cybersecurity journalist
              Kim Zetter in 2006.

https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            31/127
7/24/2019                JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR              Document 25-16 atFiled master07/29/19
                                                                                   · Enegnei/JacobAppelbaumLeavesTor
                                                                                                 Page 33 of 128 · GitHub
              On February 22nd 2015, Appelbaum had tweeted "I hope someday I'll be able to
              travel freely with Laura in the United States - as the Russians say: 'Hope dies last,
              but it still dies.'"




               Poitras, Appelbaum, Harrison at Festival de Cannes, May 19th 2016. Photo
              credit: © Jean-François Lixon



              The Resignation
              On the 24th of May 2016, one day before Appelbaum would resign, Shepard
              tweeted a commitment hash (i.e. making a statement of secret value which can be
              authentically revealed in the future).

              The Eindhoven Institute for the Protection of Systems and Information (Ei/PSI)
              published the schedule of speakers for their "Security in Times of Surveillance"
              event on May 26th. Sometime between the 24th and the 26th, Appelbaum's talk
              "Beyond End-to-End Encryption" was cancelled, the reason only noted as "sickness."
              Dingledine, who had a talk on Tor onion services, still participated in the event.




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction              32/127
7/24/2019              JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                  Case 4:19-cv-01751-DMR           Document 25-16 atFiled master07/29/19
                                                                                 · Enegnei/JacobAppelbaumLeavesTor
                                                                                               Page 34 of 128 · GitHub




              On May 27th, Steele reportedly requested that Appelbaum sign a resignation
              agreement, whereby he would promise "mutual non-disparagement," including
              giving up the right to sue the Tor Project. According to the attached explanation by
              Cryptome.org, Appelbaum refused to sign the agreement and it was never
              executed. In an interview with The Guardian, he said he had agreed to "undertake
              anti-harassment training, but left Tor before that could happen."

              Steele's husband, Amazon Web Services vice president of engineering and former
              Sun Microsystems Federal president William "Bill" John Vass, worked with
              researcher Stephen Smalley at the NSA to "add the Flask architecture for flexible
              mandatory access control to OpenSolaris" in 2008. According to an anonymous
              pastebin (see 'Leaked Tor-Internal Chat Logs'), Vass also worked on the XKeyscore
              system used to target Appelbaum (see 'Career').


              Removal from Core Tor
              On June 2nd, 2016, Steele posted a "transition" update on the organization's blog:

                  Long time digital advocate, security researcher, and developer Jacob
                  Appelbaum stepped down from his position at The Tor Project on May 25,
                  2016.

              Within the same day that Steele announced Appelbaum's departure, Shepard
              revealed the hash input:

                  Precommitment revealed: sha256("It seems one rapist is one rapist too
                  many\n") (June 2nd, 2016)



https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            33/127
7/24/2019               JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR             Document 25-16 atFiled master07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 35 of 128 · GitHub
              (To verify this yourself using OpenSSL, input echo It seems one rapist is one
              rapist too many | openssl sha256 , the output of which should be (stdin)=
              bfb9a7c833a5fc8f5a938d816b1bbc4acaa06519fdb1af4c8632719596807dac ).

              Shortly before the transition update was published, Dingledine allegedly sent out an
              email to the Tor-internal mailing list with more detail about Appelbaum's
              resignation (originally leaked on June 5th, it was later republished and mirrored by
              Cryptome.org on June 27th). The email outlined who would be the points of
              contact, reassured them they were still working on drafting documents for company
              and community policy, that Tor-the-company would survive this, and urged them to
              "be mindful" about how they talked to the public or engaged in "twitterwar." No
              one from Tor has yet confirmed whether the email is authentic.

              A few days later, Appelbaum's name was removed from the list of core Tor Project
              employees and volunteers, then added to 'past contributors.' Someone also quietly
              unpublished at least one blog post on Appelbaum, which was later restored.

              However, he still appeared to have control over his Tor directory authority. On July
              1st, Dingledine emailed a plan to drop 'urras', a process which requires at least five
              of the nine other directory authorities to agree in consensus, including at least one
              of three DAs which votes on recommended versions: 'moria1' controlled by
              Dingledine, 'gabelmoo' controlled by developer Sebastian Hahn (shown to be
              targeted by the NSA's XKeyscore program in 2014), and 'tor26' controlled by
              sysadmin and developer Peter Palfrader. On July 5th, the process for removing
              'urras' was complete.




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction             34/127
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 36 of 128
7/24/2019               JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR             Document 25-16 atFiled master07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 37 of 128 · GitHub
              As background to her assertion that he "graduated [from plagiarist] to sexual
              assault," it would be relevant to note that Patterson and Appelbaum have a history
              of being involved in plagiarism disputes since 2008 (see 'Len Sassaman and
              Plagiarism Allegations'). She tweeted her account of an interaction with Appelbaum
              which followed that alleged dispute, and then said that "Jake hasn't apologised to
              any of his assault/harassment victims that I know of either. And to everyone else
              trying to make hay out of that distinction, hairsplitting isn't a good look on you."
              Auernheimer replied to Patterson's thread, saying "plagiarism is a more serious
              allegation than rape to me personally... The bug Jake stole from Len was awesome.
              Once in a lifetime kind of stuff. Irreplaceable." These kinds of comments were
              neither new nor discouraged (see 'Online Harassment of the Tor Project').

              American journalist Quinn Norton, former partner of Aaron Swartz, later also
              claimed involvement in plagiarism disputes with Appelbuam. They have yet to
              directly specify, or present evidence of, what work he plagiarised. In Patterson's case
              she probably won't ever do so, since she's already told Leidl (who challenged how
              she defined 'plagiarism') that "when research that gets stolen was only
              communicated about orally, there is no paper trail." Kaminsky was also unwilling to
              provide details. Cryptocat developer Nadim Kobeïssi has also argued with
              Appelbaum in the past with regards to attribution rights, but outside of one tweet
              on the subject has stayed out of the debate because he "thought a bit more about
              things and decided I had better things to emotionally invest myself in than an angry
              riot."

              The majority of those who responded were shocked and/or asked for more
              information, both about the rape allegations and the circumstances of Appelbaum
              stepping down, which the Tor Project only said was a "personnel matter." According
              to Süddeutsche Zeitung, the Berlin Public Prosecution Office was not aware of any
              claims to date against Appelbaum ("Die Berliner Staatsanwaltschaft ermittelt nach
              eigenen Angaben bislang nicht gegen Jacob Appelbaum").

              On June 4th, Steele released a longer public statement about the situation. Though
              it did confirm that the allegations led to Appelbaum stepping down, it did not
              reveal any more details, only that the matter was being investigated with the help of
              "a legal firm that specializes in employment issues including sexual misconduct."




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction             36/127
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 38 of 128
7/24/2019              JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR            Document 25-16 atFiled master07/29/19
                                                                                 · Enegnei/JacobAppelbaumLeavesTor
                                                                                               Page 39 of 128 · GitHub
              Appelbaum's last message, prior to these allegations going public, was a tweet on
              the day he supposedly left the Tor Project: "Changing of the guards." He remained
              publicly silent until June 6th, when he issued a statement using TwitLonger, both to
              say that the allegations against him where "entirely false" and the "vicious and
              spurious" way they were delivered has made him "prepared to use legal channels, if
              necessary, to defend my reputation from these libelous accusations." The
              reputational damage from the allegations began to take effect in the following
              weeks as he was removed from participation, membership, and advisory positions in
              several organisations.

              An international film publicist, Claudia Tomassini, told WIRED that Appelbaum's
              "legal team is working on an injunction against these monstrous and factually
              incorrect accusations." According to The Daily Dot she "walked back that
              statement," instead saying he “deserves as fair a hearing as anybody who comes
              forward with grievances against him.” She also clarified that Appelbaum was not her
              client; her involvement with him arose out of one of her media publicity projects,
              the 'Risk' documentary (see 'Festival de Cannes' and 'Laura Poitras').




              On August 10th, reporter and author Christian Fuchs of the Hamburg-based
              German national newspaper DIE ZEIT published (in English and German) an excerpt
              of a weeks-long investigation, made available for purchase online and scheduled for
              print publication the next day. Data journalist Lars Weisbrod, of the Henri-Nannen-
              Schule for journalism, is also a co-author. It was based on interviews with
              Appelbaum and eight witnesses regarding the allegations by Chelsea Komlo, who
              was addressed by the pseudonym of "River." This was the first time Appelbaum had
              spoken to the press since his resignation.

https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            38/127
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 40 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 41 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 42 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 43 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 44 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 45 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 46 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 47 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 48 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 49 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 50 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 51 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 52 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 53 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 54 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 55 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 56 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 57 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 58 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 59 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 60 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 61 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 62 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 63 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 64 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 65 of 128
7/24/2019               JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR             Document 25-16 atFiled master07/29/19
                                                                                  · Enegnei/JacobAppelbaumLeavesTor
                                                                                                Page 66 of 128 · GitHub
              One of Lovecruft's theories as to why they might be trying to make contact was "a
              Grand Jury subpoena for someone else," possibly referencing Appelbaum since it
              was publicly known he is one of the targets in a U.S. Grand Jury investigation
              against WikiLeaks (see 'Freedom of Information Lawsuit'). In February 2014,
              Lovecruft shared an Al Jazeera article about how FBI investigations are "fraught with
              confirmation bias & false positives due to overwhelming surveillance data."
              However, despite claiming to be "worried about what happens to me when I
              return," they later tweeted about travelling to New York and even San Francisco for
              a Cloudflare party protest with de Valence in early 2017, and continued to travel in
              the United States. According to their own declaration in Todd vs. Reichwein,
              Lovecruft had re-established residence in San Francisco by July 2017.

              In September 2016, Lovecruft had claimed to have begun a PhD in applied
              cryptography at Radboud Universiteit in Nijmegen, within 65 kilometers of
              Eindhoven. Six months prior, they had given a talk on anonymous networks there.
              On September 10th, Lovecruft claimed that they hadn't been in Berlin since April,
              even though they interacted with at least one witness and was on a recorded panel
              discussion, "Hacking Society and Economies with Decentralized Networks," for
              BlueYard Capital's 'Decentralized and Encrypted' event on June 1st. An argument
              ensued regarding semantics and whether this was an unusual misremembrance or a
              lie to avoid culpability for the "victims collective" website, especially considering
              that defamation ("üble Nachrede") and intentional defamation ("Verleumdung") are
              criminal offenses in Germany.




https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction             65/127
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 67 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 68 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 69 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 70 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 71 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 72 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 73 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 74 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 75 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 76 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 77 of 128
7/24/2019              JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                 Case 4:19-cv-01751-DMR            Document 25-16 atFiled master07/29/19
                                                                                 · Enegnei/JacobAppelbaumLeavesTor
                                                                                               Page 78 of 128 · GitHub
              During a controversy over the presence of "fascist and white nationalist disruptors"
              at the conference, Lovecruft repeated that HOPE "is currently platforming another
              rapist" and attendees were "complicit through your silence and participation." These
              comments were made despite the fact that they still conflict with Komlo's most
              recent statements and Steele's assessment. Kobeïssi, who was also attending,
              described Lee's reaction as "utter stupidity." In a thread between him and
              Buddington, Komlo vaguely told Kobeïssi, "We know the bad things you've done."

              On August 17th, Lovecruft and Komlo delivered a talk about "integrating Rust
              components directly into the core Tor code base" (which had been announced as
              part of the schedule in May) at the third annual RustConf in Portland, Oregon.
              During the introduction, Lovecruft said, "I worked for the Tor Project from 2010 to
              last month, in July 2018. I very proudly no longer work there; if you want to know
              more about that, you can talk to me after." A recording of their talk was released on
              September 6th.

              On January 25th 2019, Lovecruft tweeted that they "love not working for a terribly
              shitty and abusive non profit who punished me for speaking up about Famous Men
              they perpetually court and enable."

              On April 3rd 2019, Peter Todd, "a former Bitcoin Core developer and an applied
              cryptography consultant," filed a civil "assault, libel, and slander" lawsuit against
              Lovecruft for defamation regarding statements they had made about Todd via
              Twitter, which "falsely charge Todd with committing illegal acts (i.e., rape; sexual
              assault)." The case appears to have been assigned to the Oakland division in
              California, with Magistrate Judge Donna M. Ryu. The initial case management
              conference was scheduled for July 3rd 2019.

              In a few tweets, Lovecruft had accused Todd of being an "abuser," specifically of
              "rape and assault." The lawsuit states that Todd and Lovecruft were "acquaintances"
              since 2014. There are a number of examples of positive interactions on Twitter,
              including with Appelbaum in May 2015. Early on, Todd tweeted praise for the
              publishing of the allegations against Appelbaum, particularly Lovecruft's, as
              "bravery," "beautiful," and "admirable," a few of which Lovecruft liked. The lawsuit
              then notes that Lovecruft "blocked Todd from viewing her Twitter profile" after he
              had said that he didn't know what was true regarding the controversy as a whole,
              likely referring to this tweet from August 18th 2016. Todd subsequently noted
              discrepancies in their public versus private messages, and claimed that after he had
              offered to help collect evidence, they had stopped talking. In March 2017, he
              tweeted that he had decided to stay away from Lovecruft and de Valence. Lovecruft
              blocked him on GitHub sometime after this negative interaction in May 2017.


https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction            77/127
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 79 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 80 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 81 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 82 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 83 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 84 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 85 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 86 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 87 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 88 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 89 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 90 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 91 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 92 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 93 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 94 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 95 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 96 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 97 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 98 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 99 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 100 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 101 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 102 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 103 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 104 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 105 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 106 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 107 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 108 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 109 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 110 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 111 of 128
7/24/2019              JacobAppelbaumLeavesTor/JacobAppelbaumLeavesTor.md
                Case 4:19-cv-01751-DMR            Document 25-16 Filed    at master · Enegnei/JacobAppelbaumLeavesTor
                                                                                 07/29/19        Page 112 of 128 · GitHub
              In August 2013, York criticised Wired regarding their list of "security experts" to
              follow on Twitter. Norton argued that Appelbaum should be removed and replaced
              with journalist Marcy Wheeler. Appelbaum replied that "I enjoy @emptywheel's
              writings but I'd wager that you're ax grinding about me personally," which Norton
              said was "incoherent."

              On May 6th 2014, York was a co-speaker with Appelbaum in a talk titled "Let's Talk
              About Sex Baby, Let's Talk About PGP" for the re:publica internet and society
              conference; the focus was how to "make a stronger crypto movement," drawing
              comparisons between the use of encryption and the 'safer sex' movement. In April
              2015, Lovecruft positively referenced his use of these sexual analogies regarding
              unencrypted web browsing or communication. On September 10th 2015, prior to
              attending the opening night of Appelbaum's photography exhibition "Evidence of
              Conspiracy" at the NOME Gallery, she sent him pictures of herself and her friends
              drinking. Their last public communication via Twitter was on December 12th 2015.

              On August 28th 2018, senior staff technologist Cooper Quintin objected to
              Amnesty International screening a film that "glorifies two serial rapists," falsely
              implied that there were "rape charges... against Jake and Julian," and referred to one
              of them as "Ol' rapey J," when neither has ever been charged (see 'Appelbaum
              Denounces Allegations'). Lovecruft replied to compliment Quintin on "slaying it
              today." Reilly commented that Appelbaum had not "pissed off the US government
              enough for them to cut off your 100% government-funded, 6-figure salary."
              However, according to the Tor Project's own financial documents from 2007 to
              2015 and other reports, their government funding flucuated between 68-93% of
              their yearly revenue. Also, Appelbaum always had a salary under $100,000: in fiscal
              year 2008, he was paid $66,000; in 2009, he was paid $96,000; in 2010, he was paid
              $98,880; between 2011 and 2014, his salary was not reported as he was not in the
              top five compensated persons and it was under $100,000; in 2015, he was paid
              $96,208. In that year and other years, Shepard was paid almost $30,000 more.

              The Electronic Frontier Foundation has not publicly commented on whether they
              are still assisting with pro-bono legal counsel for Appelbaum related to the Grand
              Jury investigation (see 'The Snowden Leaks' and 'Freedom of Information (FOI)
              Lawsuit').

              On January 23rd 2019, Reuters reported that Appelbaum had recently been
              contacted by prosecutors as part of an effort to "pressure witnesses to testify
              against WikiLeaks founder Julian Assange," and was named in an application by
              Assange's legal team to the Washington-based Inter-American Commission on
              Human Rights (IACHR).


https://github.com/Enegnei/JacobAppelbaumLeavesTor/blob/master/JacobAppelbaumLeavesTor.md#the-public-reaction               111/127
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 113 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 114 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 115 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 116 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 117 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 118 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 119 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 120 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 121 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 122 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 123 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 124 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 125 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 126 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 127 of 128
Case 4:19-cv-01751-DMR Document 25-16 Filed 07/29/19 Page 128 of 128
